 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUNHO HYON,                                      No. 2:19-cv-259-KJM-EFB PS
12                       Plaintiff,
13            v.                                       ORDER
14    COMMISSION ON JUDICIAL
      PERFORMANCE, et al.,
15
                         Defendants.
16

17

18           On February 6, 2020, the magistrate judge filed findings and recommendations, which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. Plaintiff filed objections on February 21,

21   2020, and they were considered by the undersigned.

22           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

23   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

24   findings and recommendations to be supported by the record and by the proper analysis.

25           Accordingly, IT IS ORDERED that:

26           1. The Findings and Recommendations filed February 6, 2020, are adopted;

27   /////

28   /////
                                                      1
 1          2. Plaintiff’s second amended1 complaint (ECF Nos. 10) is dismissed without leave to
 2   amend; and
 3          3. The Clerk is directed to close the case.
 4   DATED: March 11, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          1
               The magistrate judge’s findings and recommendations concluded that the second
26   amended complaint’s claims were barred by the Rooker-Feldman doctrine because plaintiff seeks
     to challenge state court orders. ECF No. 17. Shortly after the finding and recommendations
27   issued, plaintiff filed a third amended complaint. ECF No. 19. The limited allegations in that
     complaint fail to state a claim for relief, nor do they establish subject matter jurisdiction.
28   Accordingly, there is no basis for allowing plaintiff to proceed on the third amended complaint.
                                                          2
